Title: Thomas Pinckney to John Armstrong, 24 November 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Sir
          Augusta 24th November 1813
        
        Having observed that complaints were made against the Contractor for this State, I imparted to him the information contained in the Letter of the Department of the 7th of this Month, that, “there has been no deficiency of Funds in the hands of the Contractors since the Expedition was first authorised”—and called upon him for an explanation in consequence whereof he wrote to me the Statement which I have now the honor of transmitting herewith. I have the honor to be respectfully Sir Yr Obedt Sert
        
          Thomas Pinckney
        
      